     Case 2:21-cv-12026-SJM-APP ECF No. 1, PageID.1 Filed 08/31/21 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MALORY ZAJDEL, and
ADAM ZAJDEL,
        Plaintiffs,                                  Case No.

v.                                                   Hon.

EXEL INC., a Foreign Corp. d/b/a
DHL SUPPLY CHAIN (USA), and
MATTHEW PAUL BOHLAND,
     Defendants.
__________________________________________________________________
JEFFREY A. DANZIG (P36571)
VEN R. JOHNSON (P39219)
JOHNSON LAW, PLC
Attorneys for Plaintiff
535 Griswold St., Suite 2600
Detroit, Michigan 48226
(313) 324.8300 F: (313) 324.8301
jdanzig@venjohnsonlaw.com
vjohnson@venjohnsonlaw.com
__________________________________________________________________
                COMPLAINT AND DEMAND FOR JURY TRIAL
                 There are no other civil actions between these parties
                 arising out of the same transactions or occurrences as
                                alleged in this Complaint.
                               /s/    Jeffrey A. Danzig
                          JEFFREY A. DANZIG (P36571)
                      COUNT I – AUTOMOBILE NEGLIGENCE
        NOW COMES the above-named Plaintiff, MALORY ZAJDEL, by and

through her attorneys, Jeffrey A. Danzig, Ven R. Johnson and Johnson Law, PLC

and for her cause of action against the Defendants herein, states as follows:

                                           1
Case 2:21-cv-12026-SJM-APP ECF No. 1, PageID.2 Filed 08/31/21 Page 2 of 9




1. That the Plaintiff herein, Malory Zajdel, is a resident of the City of Center

   Line, County of Macomb, State of Michigan and was a resident of the City of

   Center Line at all times pertinent hereto.

2. That the Defendant herein, Exel Inc. d/b/a DHL Supply Chain (USA)

   [hereinafter referred to as Defendant DHL], is a foreign corporation, qualified

   and licensed to conduct business in the State of Michigan with its principal

   place of business located in the City of Westerville, State of Ohio, doing

   business at all times pertinent hereto in the County of Macomb, State of

   Michigan.

3. That the Defendant herein, Matthew Paul Bohland, is a resident of the City of

   Pemberville, State of Ohio, who was at all times pertinent hereto acting as an

   agent, servant, and/or employee of Defendant DHL.

4. That there is complete diversity of citizenship, pursuant to 28 U.S.C. §

   1332(a)(1).

5. That on July 16, 2021 at approximately 7:08 a.m., Defendant Matthew Paul

   Bohland [hereinafter referred to as Defendant Bohland] was the driver of a

   2020 Freightliner tractor/trailer combination, bearing Oklahoma vehicle

   registration 2282KL, which semi-tractor and trailer combination was owned

   at all times pertinent hereto by Defendant DHL and that on the date and time

   referenced above, Defendant Bohland was operating said semi-tractor trailer


                                       2
Case 2:21-cv-12026-SJM-APP ECF No. 1, PageID.3 Filed 08/31/21 Page 3 of 9




   combination with the express and/or implied consent of Defendant DHL,

   while in the course and scope of his agency and/or employment with

   Defendant DHL and that while exiting a Dodge dealership on the East side of

   Van Dyke and while intending to turn left onto Van Dyke from the Dodge

   dealership located at 28400 Van Dyke, in the City of Center Line, County of

   Macomb, State of Michigan, Defendant Bohland failed to make sure he had

   clearance and failed to yield to oncoming vehicle traffic, causing your

   unsuspecting Plaintiff, who was traveling in the northbound curb lane of Van

   Dyke, to strike the semi-trailer, causing and inflicting upon your Plaintiff

   serious and numerous personal injuries and damages as hereinafter alleged.

6. That the Defendants herein, each and every one of them, by and through their

   respective agents, servants, and/or employees, owed duties to your Plaintiff to

   obey the statutes of the State of Michigan as well as Federal Motor Carrier

   Safety Regulations, applicable to the ownership and operation of motor

   vehicles and semi-tractor/trailers; that notwithstanding those duties, the

   Defendants herein, each and every one of them, were careless, reckless and

   did breach those duties owed in the following particulars:

      A. In Defendant Bohland negligently operating a semi-tractor/trailer

         combination upon the highway in a careless, reckless, and wanton

         manner in total disregard of the rights and safety of others lawfully


                                      3
Case 2:21-cv-12026-SJM-APP ECF No. 1, PageID.4 Filed 08/31/21 Page 4 of 9




         upon the highway in violation of MCL 257.626, MCL 257.627 and

         appropriate amendments thereto;

      B. In Defendant Bohland failing to maintain a proper lookout and in

         otherwise negligently operating a semi-tractor/trailer combination upon

         the highway so as to cause a collision, injury and harm to your Plaintiff

         in violation of MCL 257.626, MCL 257.627 and appropriate

         amendments thereto;

      C. In Defendant Bohland negligently failing to maintain proper

         observations of the conditions of the highway and any other conditions

         then and there existing;

      D. In Defendant Bohland negligently failing to consider spatial

         management before exiting a private drive while operating a semi-

         tractor/trailer combination intending to cross all northbound lanes of

         Van Dyke, given the size and speed of his vehicle;

      E. In Defendant Bohland failing to yield the right of way to Plaintiff’s

         vehicle in violation of MCL 257.650;

      F. In Defendant Bohland engaging in grossly negligent and reckless

         driving of a semi-tractor/trailer combination, endangering others upon

         the highway in violation of MCL 257.626;




                                      4
Case 2:21-cv-12026-SJM-APP ECF No. 1, PageID.5 Filed 08/31/21 Page 5 of 9




      G. In Defendant DHL negligently failing to properly train Defendant

         Bohland in the proper methods of operating large vehicles with tractor

         trailer combinations as well as safe driving practices upon highways

         and busy city roadways;

      H. In Defendant DHL negligently entrusting large motor vehicles in the

         form of tractor trailer combinations to Defendant Bohland when he was

         not qualified, experienced and/or sufficiently trained to operate semi-

         tractor and trailer combinations safely and without endangering the

         public;

      I. In Defendant DHL being vicariously responsible and liable for the

         negligent acts and/or omissions of Defendant Bohland,                as

         aforementioned;

      J. In Defendant DHL being vicariously responsible and liable for the

         subject accident and resulting injuries to your Plaintiff under the

         Owners Liability Statute of the Michigan Motor Vehicle Code, MCL

         257.401.

7. That as a direct and proximate result of Defendants’ negligence, each and any

   one of them as aforementioned, your Plaintiff herein sustained injuries, which

   injuries constitute a serious impairment of a body function and are of a

   permanent nature, causing her pain, suffering, disability and mental anguish


                                      5
Case 2:21-cv-12026-SJM-APP ECF No. 1, PageID.6 Filed 08/31/21 Page 6 of 9




   and which injuries will in the future cause her pain, suffering, disability and

   mental anguish, to wit: permanently, for which your Plaintiff herein now

   claims damages.

8. That as a direct and proximate result of Defendants’ negligence, each and any

   one of them as aforementioned, your Plaintiff herein sustained injuries, which

   injuries constitute serious permanent disfigurement, causing her pain,

   suffering, disability and mental anguish and which injuries will in the future

   cause her pain, suffering, disability and mental anguish, to wit: permanently,

   for which your Plaintiff herein now claims damages.

9. That as a direct and proximate result of Defendants’ negligence, each and any

   one of them as aforementioned and as a result of the injuries and damages

   sustained, your Plaintiff herein has suffered a severe loss of mobility and will

   be unable to engage in those activities which an individual of your Plaintiff’s

   age is accustomed to engage in and your Plaintiff is hereby claiming damages

   for said deprivation and loss.

10. That as a result of the visible nature of some but not all of your Plaintiff’s

   injuries, your Plaintiff has suffered and will in the future continue to suffer

   extreme humiliation and embarrassment, for which your Plaintiff herein now

   claims damages.




                                       6
  Case 2:21-cv-12026-SJM-APP ECF No. 1, PageID.7 Filed 08/31/21 Page 7 of 9




   11. That your Plaintiff herein, who was gainfully employed, will be compelled to

      lose time from her employment and will suffer a loss of employment and may

      suffer loss of future earnings capacity and/or loss of employability, amounting

      to future wage loss damages, for which your Plaintiff herein now claims

      damages.

   12. That this Court has original jurisdiction pursuant to 28 U.S.C.§ 1332, based

      upon complete diversity of citizenship and that the amount in controversy

      exceeds $75,000.00, exclusive of interest and costs.

      WHEREFORE, your Plaintiff herein, Malory Zajdel, prays for judgment

against the Defendants herein in whatever amount the Court or Jury determines to

be fair, just, and adequate compensation for those injuries and damages sustained

together with interest, court costs, and attorney’s fees.

                        COUNT II – LOSS OF CONSORTIUM

      NOW COMES the above-named Plaintiff, Adam Zajdel, by and through his

attorneys, Jeffrey A. Danzig, Ven R. Johnson, and Johnson Law, PLC, and for his

cause of action against the Defendants herein, states as follows:

   13. That your Plaintiff herein, Adam Zajdel, is a resident of the City of Center

      Line, County of Macomb, State of Michigan and is the lawful husband of

      Plaintiff Malory Zajdel and hereby incorporates by reference all of the




                                           7
  Case 2:21-cv-12026-SJM-APP ECF No. 1, PageID.8 Filed 08/31/21 Page 8 of 9




      allegations contained in Count I of this Complaint as if they were specifically

      repeated herein paragraph by paragraph and word for word.

   14. That as a direct and proximate result of the injuries and damages sustained by

      his lawful wife, your Plaintiff herein has lost the use, services, love, care,

      affection, society, and consortium of his wife and is hereby claiming damages

      for said deprivation and loss.

   15. That this Court has original jurisdiction pursuant to 28 U.S.C.§ 1332, based

      upon complete diversity of citizenship and that the amount in controversy

      exceeds $75,000.00, exclusive of interest and costs.

      WHEREFORE, your Plaintiff herein, Adam Zajdel, prays for judgment

against the Defendants herein in whatever amount the Court or Jury determines to

be fair, just, and adequate compensation for those injuries and damages sustained

together with interest, court costs, and attorney’s fees.

                                        Respectfully submitted,
                                        JOHNSON LAW, PLC
                                 By:    /s/ Jeffrey A. Danzig________
                                        JEFFREY A. DANZIG (P36571)
                                        VEN R. JOHNSON (P39219)
                                        JOHNSON LAW, PLC
                                        Attorneys for Plaintiff
                                        535 Griswold St., Ste. 2600
                                        Detroit, MI 48226
                                        (313) 324-8300 F: (313) 324-8301
Dated: August 31, 2021                  jdanzig@venjohnsonlaw.com




                                           8
 Case 2:21-cv-12026-SJM-APP ECF No. 1, PageID.9 Filed 08/31/21 Page 9 of 9




                         DEMAND FOR JURY TRIAL


     NOW COME the above-named Plaintiffs, Malory Zajdel and Adam Zajdel,

by and through their attorneys, JEFFREY A. DANZIG, VEN R. JOHNSON, and

JOHNSON LAW, PLC, and hereby demands a trial by jury.

                                   Respectfully submitted,
                                   JOHNSON LAW, PLC

                             By:   /s/ Jeffrey A. Danzig_________
                                   JEFFREY A. DANZIG (P36571)
                                   VEN R. JOHNSON (P39219)
                                   JOHNSON LAW, PLC
                                   Attorneys for Plaintiff
                                   535 Griswold Street, Suite 2600
                                   Detroit, Michigan 48226
                                   (313) 324.8300 F: (313) 324-8301
                                   jdanzig@venjohnsonlaw.com
Dated: August 31, 2021




                                     9
